DETAILED ACTION

                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
1.      The terminal disclaimer filed on 12/08/2020 has not been approved by the office.  The reason for not acceptance was stated as below:

    PNG
    media_image1.png
    247
    694
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    291
    728
    media_image2.png
    Greyscale
                                   

                                                           Reason for Allowance
2.       Claims 3-4, 6-10 and 12-17 are allowed over the art of record. 
           Regarding claim 3, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A method in a radio frequency (RF) spectrum analyzer on a single
integrated circuit comprising: receiving an input RF to be analyzed on the single integrated circuit: outputting a digital representation of the frequency domain of the received input RF signal: and displaying the digital representation of the frequency domain of the received input RF signal; transforming a current representing the input RF signal based on dimensions of components of an RF pixel circuit in the single integrated circuit” as claimed in independent claim 3. 
           Regarding claim 12, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A radio frequency (RF) spectrum analyzer on a single integrated circuit, further comprising: the single integrated circuit configured to: receive an input RF signal to be analyzed: and output a digital representation of the frequency domain of the received input RF signal: a connection to a display, wherein the display is configured to display the digital representation of
the frequency domain of the received input RF signal for viewing: a plurality of RF pixel circuits; a plurality of output frequency bin circuits; and wherein routing of connections between outputs of the plurality of RF pixel circuits and inputs of the plurality of output frequency bin circuits is based on a Fast Fourier Transform being used.” as claimed in independent claim 12. 

            As to claim(s) 3, 5-10, the claims are allowed as they further limit allowed claim 3.
            As to claim(s) 13-17, the claims are allowed as they further limit allowed claim 12.

Prior Art of Record
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Wiegand (U.S Pat. No. 8958509) discloses a sensor system is provided having a front end (81) and a digital signal processing unit (82) adapted for providing sensitivity enhancement. The front end (81) includes a sensor (10) whose output signal is digitized (11) and coupled to the digital signal processing unit (82). The digital signal processing unit (82) has a matched filter function to measure the signal's energy with minimum statistical error energy caused by white noise. The digital signal processing unit (82) also includes a matrix digital signal processor (12) that linearly utilizes the white noise values in the input's wider band spectrum to further suppress the white noise statistical error energy in the matched filter, to enhance the system sensitivity. The digital signal processing unit (82) also includes mode digital signal processors (13) to combine multiple event inputs in a manner that further improves sensitivity over extended time periods (see specification for more details).              Kadambi (U.S Pat. No. 20170234985) discloses a scene depth is extracted from dual frequency of a cross-correlation signal. A camera may illuminate a scene with amplitude-modulated light, sweeping the modulation frequency. For each modulation frequency in the sweep, each camera pixel may measure a cross-correlation of incident light and of a reference electrical signal. Each pixel may output a vector of cross-correlation measurements acquired by the pixel during a sweep. A computer may perform an FFT on this vector, identify a dual frequency at the second largest peak in the resulting power spectrum, and calculate scene depth as equal to a fraction, where the numerator is the speed of light times this dual frequency and the denominator is four times pi. In some cases, the two signals being cross-correlated have the same phase as each other during each cross-correlation measurement (see specification for more details).
             Timor (U.S Pat. No. 4355399) discloses a transmitter, a receiver and techniques for use in a frequency-hopping, multilevel frequency shift keyed (FH-MFSK) radio system which permits the selective concurrent transmission of one or two encoded frequencies per time slot of the transmitted sequence for improving reception at a receiver experiencing interference from the system transmitters above a predetermined interference threshold level. An alternative arrangement permits all transmitters and receivers to communicate with one another by transmitting a separate one of multiple frequencies in a separate one of an equal number of multiple frequency subbands forming the system frequency band during each time slot for providing flexibility in system design. Combinations of the two arrangements can also be employed (see specification for more details).
                                                                  Conclusion4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/14/2021